           Case 2:20-cv-01381-KJD-VCF Document 31 Filed 12/07/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                     ***
      PAUL LEWIS BROWNING,
4
                           Plaintiff,
5                                                        2:20-cv-01381-KJD-VCF
      vs.                                                ORDER
6     LAS VEGAS METROPOLITAN POLICE
      DEPARTMENT, et al.,
7
                           Defendants.
8
            Before the court is Paul Lewis Browning v. Las Vegas Metropolitan Police Department, et al.,
9
     case number 2:20-cv-01381-KJD-VCF.
10
            A discovery plan and scheduling order has not been filed pursuant to LR 26-1.
11
            Accordingly,
12
            IT IS HEREBY ORDERED that the parties must file a proposed discovery plan and scheduling
13
     order on or before December 21, 2020.
14

15
            DATED this 7th day of December, 2020.
16
                                                               _________________________
17                                                             CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25
